BAKES, Justice
(concurring specially):
I cannot subscribe to the statement in the majority opinion that “[ujnder the present status of public utility law in Idaho, the Commission has no authority to conduct such a hearing in the case at bar.” While it is true that the statutes defining the rights and duties of the Public Utilities Commission do not require it to undertake investigatory hearings in this kind of case as, e. g., I.C. § 61-622 does in the case of public utilities’ requests for an increase in rates, that does not mean that the commission has no authority to proceed with a hearing upon this matter. I.C. § 61-501 vests in the commission “power and jurisdiction to supervise and regulate every public utility in the state and to do all things necessary to carry out the spirit and intent of the provisions of this act.” I.C. § 61-515 grants to the commission “the power, after a hearing had upon its own motion or upon complaint * * * to require every public utility to maintain and operate its line, plant, system, equipment, apparatus, tracks and premises in such manner as to promote and safeguard the health and safety of its employees, passen*599gers, customers and the public . . . ” These two sections are sufficient grants of statutory authority to allow the commission, as urged by its dissenting member, to undertake a full-scale investigation of the effects of the proposed railroad yard on the public “health and safety” and to “supervise and regulate” the utility as it finds it necessary to protect the public and serve the public interest.